EXAMINER’S AMENDMENT
In the claims section:
Please enter the after-final claims received 2/5/21.  As noted by applicant, claim 1 is added to claim 6 to make claim 6 allowable (see Remarks, received 2/5/21/, page 5).  However, applicant has inadvertently not copied the preamble of claim 1 into claim 6.  

As such, please amend the beginning of claim 6 to state:
--A spinning top toy for spinning on a surface, comprising:--



REASON FOR ALLOWANCE
Claim 2-6 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior art of record does not show structure as now recited in claims 5 and 6.
As independent claims 5 and 6 are allowed, so are dependent claims 2-4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the 22organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/8/21     
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711